Mr. Justice Thachee
delivered the opinion of the court.
This appears to be a writ of error from the decree of the probate court of Choctaw county, appointing certain persons administrators with the will annexed, of Daniel Cox, deceased. The voluminous record shows a great variety of orders and proceedings that were probably erroneous, but there seems to have been no party present to challenge their correctness, and no proper steps taken to bring them legally to the supervision and decision of this court. Finally, after the estate had been nearly a year in the probate court, the last will and testament of Daniel Cox was presented, and for the first time duly probated, and directed to be recorded. This was done upon the petition of Nancy Cox, the widow of Daniel Cox, and another, the guardian of his minor children, who represent, that the executor named in the will, Elisha Cox, was a non-resident of the state. It does not appear that Elisha Cox contested this pe*297tition, which also prayed for letters of administration cum testa-mento anne.ro ; or that Elisha Cox claimed the right of execu-torship within the sixty days permitted by statute. In short, there is nothing upon which the decree can be reversed, and it is therefore affirmed.